Citation Nr: 0938864	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
disability.

2.  Entitlement to an initial rating for a left hip 
disability.

3.  Entitlement to an initial rating for a right hip 
disability.

4.  Entitlement to an initial rating for an adjustment 
disorder.

5.  Entitlement to an increased initial rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a low back disability; 
granted service connection for a left hip disability and 
assigned a 10 percent rating; granted service connection for 
a right hip disability and assigned a 10 percent rating; 
granted noncompensable service connection for adjustment 
disorder; and granted noncompensable service connection for 
migraine headaches, all effective December 1, 2005.  By a 
November 2006 rating decision, the RO increased the 
disability rating for adjustment disorder from 0 to 10 
percent disabling, effective December 1, 2005.  A March 2007 
rating decision granted a temporary total rating for 
convalescence following a left hip total replacement, for the 
period from January 9, 2007, to February 29, 2008, after 
which time a 30 percent rating became effective for a left 
hip disability.  By a November 2007 rating decision, the RO 
increased the disability rating for a low back disability 
from 0 to 20 percent disabling, effective February 28, 2007. 

In July 2009, the Veteran testified before the Board at a 
hearing held at the Board of Veterans' Appeals.  At his July 
2009 hearing, the Veteran raised new claims of entitlement to 
service connection for a right knee disability and a right 
foot disability, secondary to his service-connected right hip 
disability.  The Board refers those claims to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.  At his July 2009 hearing before 
the Board, the Veteran contended that his right and left hip 
disabilities, his low back disability, his migraine 
headaches, and his adjustment disorder were more severe than 
the current ratings reflect and had worsened since the most 
recent examination.  Therefore, the Board finds that a remand 
for additional VA examinations is required.  

Specifically, with regard to his claim for an increased 
rating for his right and left hip disabilities and his low 
back disability, the Veteran contends that his hip pain and 
problems have not improved and have only worsened since his 
total left hip replacement in January 2007.  At the hearing, 
he stated that since the surgery, he had experienced weakness 
in the left hip, as well as a clicking sensation.  The lack 
of strength in his left hip led him to put more pressure on 
his right hip, altering his gait and causing pain in his 
right hip.  He also stated that he had a worsening of his 
back pain due to his hip disabilities.  He had frequent back 
spasms and could not sit for longer than twenty minutes 
without having to stand and stretch his back.  He was also 
suffering from numbness in his right knee and right foot.  
The most recent VA examination in February 2007 was conducted 
approximately one month following his left hip surgery.  As 
the Veteran contends that he has still had ongoing trouble 
with his left hip, and is now experiencing a worsening of 
symptoms in right hip and low back, the Board finds that a 
more current VA examination is needed.

With regard to his adjustment disorder, the Veteran contends 
that within the past year, he has noticed that he angers more 
easily and has to be left alone or he will lash out at those 
around him.  He finds it difficult to deal with others, and 
has recently had a problem with his anger at work.  He also 
contends that he has been losing sleep due to his anxiety and 
that his memory loss is worse.  A review of the record 
reflects that on February 2007 VA examination, the Veteran's 
mental disorder was thought to have been in remission, even 
though on July 2003 VA examination, he had been diagnosed 
with an adjustment disorder.  As it appears as though his 
symptoms may have returned or worsened, the Board finds that 
a new VA examination is needed.

Finally, with regard to the Veteran's claim for an increased 
rating for migraine headaches, the Veteran contends that he 
currently experiences migraine headaches once or twice per 
week and many times has to lie down due to the severity of 
the headache.  He contends that he has taken about two to 
three weeks off of work in the previous year due to his 
migraines.  He also contends that when he isn't working, he 
doesn't have headaches.  A review of the record reflects that 
on February 2007 VA examination, he reported experiencing 
headaches about twice a month, lasting for about one day.  
Activity made the headaches worse, and he would have to go to 
a dark room to rest.  However, he had not lost time from work 
due to the headaches, and usually took a pain reliever.  Past 
VA examinations also demonstrate headaches occurring once or 
twice per month, not resulting in time taken from his 
employment.   

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the 
previous examinations are not unduly stale, because there may 
have been a significant change in the Veteran's service-
connected hip disabilities, low back disability, migraine 
headaches, and adjustment disorder since the examinations in 
February 2007, the Board finds that new examinations are in 
order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected back 
disability, and right and left hip 
disabilities.  The examiner should review 
the claims file and should note that 
review in the report.  The examiner's 
report should set forth all current 
complaints, findings, and diagnoses.  The 
report should include range of motion 
findings and findings and address any pain 
on motion, fatigability, incoordination, 
limited motion, or weakened motion, 
particularly on repetitive motion.  The 
examiner should also address whether the 
Veteran's back or hip disabilities result 
in marked interference with employment or 
frequent periods of hospitalization.

2.  Schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his service-connected 
adjustment disorder.  The examiner should 
review the claims file and should note that 
review in the report.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported in 
detail.  The examiner should describe the 
impact of the Veteran's psychiatric 
disorder on his occupational and social 
functioning.

3.  Schedule the Veteran for a 
neurological examination to determine the 
current severity of his migraine 
headaches.  Specifically, the examiner 
should determine whether the Veteran's 
headaches are prostrating, as well as the 
frequency of the headaches.  The examiner 
should review the claims file and should 
note that review in the report.  All 
appropriate tests and studies must be 
accomplished.  The rationale for all 
opinions must be explained in detail.

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

